DETAILED ACTION
Claims 1-5, 9-13, 15-17, 21-23, 26-29, 34, 37, 38, and 40-48 are currently pending in this Office action.  Claims 6-8, 14, 18-20, 24, 25, 30-33, 35, 36, 39 stand canceled.  Claims 9, 22, 23, 26-29, 34, 37, 38, and 40-47 are withdrawn as being directed to non-elected species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 06/03/2021, with respect to the rejection(s) of 
claims 1-5, 7, 11, 12, and 15-17 under 35 U.S.C. 103 as being unpatentable over Wang (CN 101805523 A, machine translation) in view of Chopinez et al. (US 2010/0266858 A1); 
claim 10 under 35 U.S.C. 103 as being unpatentable over Wang (CN 101805523 A, machine translation) in view of Chopinez et al. (US 2010/0266858 A1) and Nanda et al., “Performance Evaluation of Biofibers and Their Hybrids as Reinforcements in Bioplastic Composites,” Macromol. Mater. Eng., 298(7), 779-788 (2013); 
claim 13 under 35 U.S.C. 103 as being unpatentable over Wang (CN 101805523 A, machine translation) in view of Chopinez et al. (US 2010/0266858 A1) and Alexy et al
claim 21 under 35 U.S.C. 103 as being unpatentable over Wang (CN 101805523 A, machine
translation) in view of Chopinez et al. (US 2010/0266858 A1) and Mohanty et al. (US 2005/0215672 A1); and 
claims 1-3, 7, 11, and 15-17 under 35 U.S.C. 103 as being unpatentable over Nyambo et al., “Effect of Maleated Compatibilizer on Performance of PLA/Wheat Straw-Based Green Composites,” Macromol. Mater. Eng., Vol. 296, pp. 710-718 (2011) in view of Persenaire et al., “Reactive compatibilization of poly(L-lactide)/poly(butylene succinate) blends through polyester maleation: from materials to properties,” Polym. Int., Vol. 63, pp. 1724-1731 (2014)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdraw in light of the amendment to claim 1 to specify the relative content of components (a), (b), and (c)However, upon further consideration, a new ground(s) of rejection is made below.

Claim Objections
Claim 21 objected to because of the following informalities:  lines 2-3 should be amended as follows:  
---  the filler is in a bleached pre-treated form having substantially reduced odor or being free of odor relative to the filler in an untreated form  --- .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-5, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Nascimento et al. (US 2009/0018235 A1) over in view of Chopinez et al. (US 2010/0266858 A1).
	With respect to claims 1-5, Nascimento discloses an environmentally degradable polymeric composition comprising poly(hydroxybutyrate) (PHB) or copolymers thereof;  about 5 to about 50 weight percent of at least one biodegradable polymer, such as poly(butylene adipate-co-terephthalate) (PBAT), polycaprolactone (PCL), or poly(lactic acid) (PLA); about 5 to about 70 weight percent natural fillers or fibers; and compatibilizer. Claims 4, 8, 9.  The PHB copolymer is more particularly poly(3-
	Nascimento includes about 0.01 to about 2 weight percent of a compatibilizer, but differs from the present claim because it is silent as to where the compatibilizer comprises an anhydride grafted biodegradable polymer blend as claimed. [0064].
	Chopinez teaches a binder with good adhesion properties comprising: 1 to 99 weight percent of at least one renewable and/or biodegradable polymer (A) grafted with a functional monomer; and 99 to 1 weight percent of at least one non- grafted one renewable and/or biodegradable polymer (B) identical to or compatible with (A). Abstract, claim 1.  As the one renewable and/or biodegradable polymers, [0062]-[0068] specify PLA, PHA, PBS, PBAT, PBSA, and PCL. The resulting composition is biodegradable, exhibits good adhesion, and is applicable as a tie layer for multilayer structures in food packaging. [0001], [0009]. Claim 1 of Chopinez discloses “a blend of polymers (A) being biodegradable and grafted by a functional grafting monomer,” where, as described for the present invention, Chopinez at [0081] grafts polymer (A) in the melt. See also [0015] (describing grafted polymer blends as known in the art).
	Given that Nascimento and Chopinez are both directed to environmentally friendly plastic products and the advantages of preparing a mixture with a combination of at least two anhydride grafted renewable and/or biodegradable polymers with ungrafted renewable and/or biodegradable polymers taught by Chopinez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a biodegradable composition having a compatibilizing agent comprising a blend of three or more biodegradable polymers as presently claimed in order to provide a composition that is biodegradable, exhibits good adhesion, and is applicable as a tie layer for multilayer structures in food packaging
	With respect to claim 11, Nascimento discloses that the composition contains rice straw or husks as lignocellulosic filler. [0062].
	With respect to claim 12, Nascimento discloses that the composition contains from about 5 to about 10 weight percent of a plasticizer.  [0034].
	With respect to claim 15, Nascimento teaches including a compatibilizer in an amount of about 0.01 to about 2 weight percent. [0064].

	With respect to claim 17, the composition of Nascimento contains about 40 to about 90 weight percent of PHB or PHBV.  Table 3.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento et al. (US 2009/0018235 A1) and Chopinez et al. (US 2010/0266858 A1), as applied to claim 1 above, and further in view of Mohanty et al. (US 2005/0215672 A1; hereinafter “Mohanty ‘672”) as evidenced by Bhatia et al., Section 4.41, “Silylation, Esterification, and other Surface Chemical Modifications,” Biodegradable Green Composites, 1st Ed., John Wiley & Sons, 90 (2016).
	With respect to claim 13, Nascimento discloses including plasticizer to decrease the crystallinity of the polymer chains and specifies ester derivatives, but is silent as to a species of claim 13.
	Mohanty ‘672 is directed to compositions containing polyhydroxyalkanoate (PHAs), anhydride-grafted PHAs, and a cellulose fiber.  The composition contains alkyl citrates like tri-n-ethyl citrate or tri-n-butyl citrate as plasticizer in order to decrease crystallinity so as to prevent degradation during processing.  [0075].
	Given that Nascimento and Mohanty ‘672 are both directed to polyhydroxyalkanoate-based compositions and the advantages of the alkyl citrate plasticizers of Mohanty, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an alkyl citrate plasticizer in order to decrease crystallinity and to prevent degradation during processing.
	With respect to claim 21, Nascimento discloses that its composition contains natural fibers or lignocellulose fillers, but is silent as to where the filler is in a bleached pre-treated form having substantially reduced or free or odor relative to the filler in an untreated form.
	Mohanty ‘672 at abstract discloses a polyhydroxyalkanoate (PHA) polymer, an anhydride grafted PHA, and a cellulose fiber. According to [0093-[0094], the cellulose fiber is subjected to pretreatment with peroxide, alkali, mercerization, or silane to improve the mechanical properties of the fiber-containing composites.  As evidenced by Bhatia, peroxide is a bleaching agent for natural fibers.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, the present specification at pages 30-31, Section 2.3 “Pre-treatment of biomass” explains that the pretreatment of the biomass includes mercerization, silanization, bleaching, water washing, detergent washing, acetylation, among other treatments.
	While Nascimento in view of Mohanty ‘672 does not directly indicate that the cellulose fibers therein have “substantially reduced or are free of odor relative to untreated filler,” since Mohanty ‘672 pretreats the fibers in the same manner as the present disclosure one of ordinary skill in the art would reasonably expect the resulting fibers to have substantially reduced or to be odor-free. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  Moreover, given that Nascimento employs natural fibers and lignocellulosic fibers and the advantages of employing a pre-treated filler taught by Mohanty ‘672, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a pre-treated natural filler as presently claimed in order to improve mechanical properties.

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nascimento et al. (US 2009/0018235 A1) over Chopinez et al. (US 2010/0266858 A1) as applied to claim 12 above, and further in view of Alexy et al. (US 2014/0039096 A1.
	Nascimento discloses that the composition contains a plasticizer, but is silent as to a species of polymer chain extender or plasticizer.
	Alexy at abstract discloses a biologically degradable polymeric composition containing a polyhydroxyalkanoate (PHA) polymer, a polylactic acid polymer (PLA), a plasticizer, and a reactive additive. The plasticizer is suitably an ester citric acid and the reactive additive is suitably an epoxidized acrylic polymer. Id. According to [0013], the reactive additive is a multifunctional chain extender, which adjusts processing parameters by forming esters with higher molar mass and higher viscosity. Other reactive additives include diisocyanates; and oligomeric copolymers of monomers with glycidyl 
18 in Table 15 contains both triethyl citrate and Joncryl 4368 (epoxidized acrylic polymer) increases toughness by about 15.5-fold.
	Given that Nascimento and Alexy are both directed to polyhydroxyalkanoate-based compositions and the advantages of including a polymer chain extender species and/or plasticizer species taught by Alexy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a polymer chain extender species and a plasticizer species as presently claimed in order to increase composition toughness.

Claims 10 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento et al. (US 2009/0018235 A1) and Chopinez et al. (US 2010/0266858 A1), as applied to claim 1 above, and further in view of Mohanty et al. (US 2012/0071591 A1; hereinafter “Mohanty ‘591”)
	With respect to claim 10, Nascimento discloses that it contains natural fillers or lignocellulosic fibers, but is silent as to miscanthus, switchgrass, or their combination.
	Mohanty ‘591 teaches a composition containing PBS, PBHV, and at least one grass fiber like switchgrass or miscanthus.  [0061], [0066].  According to [0066], including switchgrass and/or miscanthus grass as grass fibers effectively maintain stiffness and toughness of polymer blends containing the same.
	Given that Nascimento includes natural fillers or lignocellulosic fibers and the advantages of employing switchgrass and/or miscanthus grass fibers taught by Mohanty ‘591, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select switchgrass and/or miscanthus grass as grass fibers in order to further maintain stiffness and toughness of polymer blends containing the same.
	With respect to claim 48, Nascimento is directed to compositions containing polyhydroxybutyrate or copolymers (e.g. PBHV) thereof with at least one other biodegradable polymer, such as PBAT and/or PLA, but is silent as to a combination also containing PBS.
	Mohanty ‘591 teaches a composition containing PBS, PBHV, and at least one grass fiber.  [0016], claims 7, 9.  The combination of PBS and PBHV advantageously provides a moldable, degradable, 
	Given that Nascimento teaches PBHV with PBAT and/or PLA and the advantages of further including PBS taught by Mohanty ‘591, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include PBS in order to provide a reinforced material that is moldable, degradable, recyclable, compostable with improved toughness.

Claims 1-5, 15-17, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (CN 102516723 A, machine translation) in view of Chopinez et al. (US 2010/0266858 A1).
	With respect to claims 1-5 and 15, Jiao teaches a biodegradable plastic masterbatch containing: (A) 20 to 80 weight percent of a biodegradable polymer, 1.0 to 80.0 weight percent of filler (B), 0.1 to 10.0 weight percent lubricant (C), 0.1 to 5.0 weight percent of a high temperature resistant agent (D), 0.1 to 5.0 weight percent anti-hydrolysis agent (E), where (B) contains starch and inorganic filler.  claim 1.  The biodegradable polymer is one or a mixture of one or more of polylactic acid, polybutylene succinate, polycaprolactone, poly(butylene adipate-co-butylene terephthalate), polyhydroxyalkanoates, and poly(butylene succinic-co-butylene terephthalate).  [0016], claim 3.
	Jiao teaches a biodegradable composition comprising a polymeric matrix and filler in the amounts as claimed, but is silent as to an amount of synthetic compatibilizer comprising three or more biodegradable polymers as claimed.
	Chopinez teaches a binder with good adhesion properties comprising: 1 to 99 weight percent of at least one renewable and/or biodegradable polymer (A) grafted with a functional monomer; and 99 to 1 weight percent of at least one non- grafted one renewable and/or biodegradable polymer (B) identical to or compatible with (A). Abstract, claim 1.  As the one renewable and/or biodegradable polymers, [0062]-[0068] specify PLA, PHA, PBS, PBAT, PBSA, and PCL. The resulting composition is biodegradable, exhibits good adhesion, and is applicable as a tie layer for multilayer structures in food packaging. [0001], [0009]. Claim 1 of Chopinez discloses “a blend of polymers (A) being biodegradable and grafted by a functional grafting monomer,” where, as described for the present invention, Chopinez at [0081] grafts polymer (A) in the melt. See also [0015] (describing grafted polymer blends as known in the art).

	With respect to claim 16, Jiao contains 20 to 80 weight percent of a biodegradable plastic.
	With respect to claim 17, Jiao contains 20 to 80 weight percent of a biodegradable plastic.
	With respect to claim 48, Jiao discloses that the biodegradable polymer is one or a mixture of one or more of polylactic acid, polybutylene succinate, polycaprolactone, poly(butylene adipate-co-butylene terephthalate), polyhydroxyalkanoates, and poly(butylene succinic-co-butylene terephthalate).  [0016], claim 3.  Chopinez exemplifies PHBV as polyhydroxyalkanoate.  [0064], [0068], [0069].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768